             Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 1 of 57




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                                    )
    DAVID COVINGTON, TANSY                          )
    WILKERSON and DAISY SANTIAGO,                   )
    individually and on behalf of all others        )
    similarly situated,                             )
                                                    )
                                   Plaintiffs,      )    CIVIL ACTION NO.:
                                                    )
                   v.                               )    CLASS ACTION COMPLAINT
                                                    )
    BIOGEN INC., BOARD OF DIRECTORS                 )
    OF BIOGEN INC., THE RETIREMENT                  )
    COMMITTEE, and JOHN DOES 1-30.                  )
                           Defendants.              )
                                                    )


                                           COMPLAINT

        Plaintiffs, David Covington, Tansy Wilkerson and Daisy Santiago (“Plaintiffs”), by and

through their attorneys, on behalf of the Biogen 401(k) Savings Plan (the “Plan”),1 themselves and

all others similarly situated, state and allege as follows:

                                     I.      INTRODUCTION

        1.       This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the



1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants. As described in more detail below, in 2014 and part of 2015, the Plan
was known as the Biogen Idec 401(k) Savings Plan. The Plan was amended effective March 23,
2015 to change the name of the Plan to the Biogen 401(k) Savings Plan. Both the Biogen Idec
401(k) Savings Plan and the Biogen 401(k) Savings Plan will be referred to collectively here as
either the “Biogen 401(k) Savings Plan” or “the Plan.”
            Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 2 of 57




Plan’s fiduciaries, which include Biogen Inc.2 (“Biogen” or “Company”), the Board of Directors

of Biogen (“Board”) and its members during the Class Period and the Retirement Committee and

its members during the Class Period (“Committee”) for breaches of their fiduciary duties.

       2.       Defined contribution retirement plans, like the Plan, confer tax benefits on

participating employees to incentivize saving for retirement. As of the end of 2015, Americans

had approximately $6.7 trillion in assets invested in defined contribution plans. See INVESTMENT

COMPANY INSTITUTE, Retirement Assets Total $24.0 Trillion in Fourth Quarter 2015 (Mar. 24,

2016), available at https://www.ici.org/research/stats/retirement/ret_15_q4; PLAN SPONSOR, 2015

Recordkeeping     Survey    (June    2015),   available   at   http://www.plansponsor.com/2015-

Recordkeeping-Survey/.

       3.       In a defined contribution plan, participants’ benefits “are limited to the value of

their own investment accounts, which is determined by the market performance of employee and

employer contributions, less expenses.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1826 (2015). Thus,

the employer has no incentive to keep costs low or to closely monitor the Plan to ensure every

investment remains prudent, because all risks related to high fees and poorly-performing

investments are borne by the participants.

       4.       To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries. 29 U.S.C. § 1104(a)(1).

These twin fiduciary duties are “the highest known to the law.” Moitoso v. FMR LLC, 2020 WL

1495938, at * 6 (D. Mass. Mar. 27, 2020) (quoting Braden v. Wal-mart Stores, Inc., 588 F.3d 585,



2
  In 2014, Biogen Inc. was known as Biogen Idec Inc. This name represented the 2013 merger
between Biogen Inc. and IDEC Pharmaceuticals Corporation. In 2015, Biogen Idec Inc. changed
its name to Biogen Inc. Both Biogen Idec Inc. and Biogen Inc. will be referred to here collectively
as “Biogen” or “Company.”


                                                 2
            Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 3 of 57




595 (8th Cir. 2009).      Fiduciaries must act “solely in the interest of the participants and

beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the “care, skill, prudence, and diligence” that

would be expected in managing a plan of similar scope. 29 U.S.C. § 1104(a)(1)(B).

       5.       At all times during the Class Period (July 14, 2014 through the date of judgment)

the Plan had at least 800 million dollars in assets under management. At the end of 2017 and 2018,

the Plan had over one billion dollars in assets under management that were/are entrusted to the

care of the Plan’s fiduciaries. The December 31, 2018 audited financial statements of the Biogen

401(k) Savings Plan (“2018 Auditor Report”) at 6. The Plan’s assets under management qualifies

it as a large plan in the defined contribution plan marketplace, and among the largest plans in the

United States. As a large plan, the Plan had substantial bargaining power regarding the fees and

expenses that were charged against participants’ investments. Defendants, however, did not try to

reduce the Plan’s expenses or exercise appropriate judgment to scrutinize each investment option

that was offered in the Plan to ensure it was prudent.

       6.       Plaintiffs allege that during the putative Class Period, Defendants, as “fiduciaries”

of the Plan, as that term is defined under ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), breached

the duties they owed to the Plan, to Plaintiffs, and to the other participants of the Plan by, inter

alia, (1) failing to objectively and adequately review the Plan’s investment portfolio with due care

to ensure that each investment option was prudent, in terms of cost; and (2) maintaining certain

funds in the Plan despite the availability of identical or similar investment options with lower costs

and/or better performance histories.

       7.       To make matters worse, Defendants failed to utilize the lowest cost share class for

many of the mutual funds within the Plan, and failed to consider available collective trusts as

alternatives to the mutual funds in the Plan, despite their lower fees.



                                                  3
             Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 4 of 57




        8.       Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.

        9.       Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).

                              II.     JURISDICTION AND VENUE

        10.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

        11.      This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and/or have significant contacts with this District, and

because ERISA provides for nationwide service of process.

        12.      Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.

        13.      Venue is proper in the Eastern Division because, pursuant to L.R., D. Mass. No.

40.1(d)(1)(C), Biogen is the only party residing in the District of Massachusetts and Biogen resides

in Eastern Division.



                                                  4
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 5 of 57




                                         III.   PARTIES

       Plaintiffs

       14.      Plaintiff, David Covington (“Covington”), resides in Zublon, North Carolina.

During his employment, Plaintiff Covington participated in the Plan investing in the options

offered by the Plan and which are the subject of this lawsuit.

       15.     Plaintiff, Tansy Wilkerson (“Wilkerson”), resides in Brentwood, North Carolina.

During her employment, Plaintiff Wilkerson participated in the Plan investing in the options

offered by the Plan and which are the subject of this lawsuit.

       16.     Plaintiff, Daisy Santiago (“Santiago”), resides in Cary, North Carolina. During her

employment, Plaintiff Santiago participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

       17.     Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

       18.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes, and information regarding the availability and

pricing of collective trusts) necessary to understand that Defendants breached their fiduciary duties




                                                 5
           Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 6 of 57




and engaged in other unlawful conduct in violation of ERISA until shortly before this suit was

filed. Further, Plaintiffs did not have and do not have actual knowledge of the specifics of

Defendants’ decision-making process with respect to the Plan, including Defendants’ processes

(and execution of such) for selecting, monitoring, and removing Plan investments, because this

information is solely within the possession of Defendants prior to discovery. Having never

managed a large 401(k) plan such as the Plan, Plaintiffs lacked actual knowledge of reasonable fee

levels and prudent alternatives available to such plans. Plaintiffs did not and could not review the

Committee meeting minutes (to the extent they exist) or other evidence of Defendants’ fiduciary

decision making, or the lack thereof.3 For purposes of this Complaint, Plaintiffs have drawn

reasonable inferences regarding these processes based upon (among other things) the facts set forth

herein.

                Defendants

                       Company Defendant

          19.   Biogen Inc. is the Plan sponsor with a principal place of business at 225 Binney

Street, Cambridge, Massachusetts. 2018 Form 5500 on file with the United States Department of

Labor (“2018 Form 5500”) at 1.

          20.   Biogen describes itself as “a global biopharmaceutical company focused on

discovering, developing and delivering worldwide innovative therapies for people living with

serious neurological and neurodegenerative diseases as well as related therapeutic adjacencies.”


3
  Several months prior to filing the instant lawsuit, Plaintiffs requested pursuant to ERISA
§104(b)(4) that the Plan administrator produce several Plan governing documents, including any
meeting minutes of the relevant Plan investment committee(s). Their request for meeting minutes
was denied. See Braden, 588 F.3d at 598 (“If Plaintiffs cannot state a claim without pleading facts
which tend systematically to be in the sole possession of defendants, the remedial scheme of
[ERISA] will fail, and the crucial rights secured by ERISA will suffer.”)



                                                 6
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 7 of 57




2019 Form 10-K Statement filed with the United States Securities and Exchange Commission

(“2019 10-K”) at 1. As of 2019, Biogen employed a “diverse, talented workforce, with more than

7,700 employees worldwide … .” The 2019 Annual Report of Biogen Inc. (“2019 Annual Report”)

at 1. During 2019, Biogen “generated $14.4 billion in full-year total revenues … .” Id at 2.

       21.     The Company is a fiduciary for several reasons. First, it is identified as the Plan

sponsor and administrator in the Plan’s summary plan description. Biogen 401(k) Savings Plan

Summary Plan Description Effective January 1, 2020 (“2020 SPD”) at 30. Biogen is further

identified as the Plan administrator as follows: “Biogen Idec will be the Plan Administrator

notwithstanding the appointment of one or more persons to perform the duties of the Plan

Administrator.” Biogen Idec 401(k) Savings Plan Document Effective January 1, 2014 as amended

and restated (“2014 Plan Doc.”) at 30.

       22.     Second, Biogen, as the “Plan Administrator[,] may add or delete separate

investment funds at its discretion, and in connection with the deletion of a separate investment

fund may designate the successor investment fund … .” 2014 Plan Doc. at 16.

       23.     Third, the Company appointed other Plan fiduciaries and accordingly had a

concomitant fiduciary duty to monitor and supervise those appointees.

       24.     In particular, upon information and belief, Biogen, acting through its Board of

Directors, appointed the Retirement Committee which “will track fund performance on a regular

basis and complete a comprehensive review of the investment options annually.” Biogen Inc.

401(k) Saving Plan Investment Policy Statement (“IPS”) at 4.

       25.     Further, Biogen, acting through its Board of Directors, appoints the Plan trustee.

2014 Plan Doc. at 28. The Plan trustee “is responsible for holding the assets of the trust fund

according to the participants’ and the Company’s directions and for distributing Plan payments.”



                                                7
           Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 8 of 57




2020 SPD at 31. Throughout the Class Period, the Plan trustee was Fidelity Management Trust

Co. Id.

          26.   For the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

                Board Defendants

          27.   The Company acted through the Board (defined above) to perform some of the

Company’s Plan-related fiduciary functions, including monitoring the activities of the Committee.

Upon information and belief, Biogen, acting through its Board of Directors, appointed the

Retirement Committee which “will track fund performance on a regular basis and complete a

comprehensive review of the investment options annually.” IPS at 4.

          28.   Further, Biogen, acting through its Board of Directors, appoints the Plan trustee.

2014 Plan Doc. at 28. The Plan trustee “is responsible for holding the assets of the trust fund

according to the participants’ and the Company’s directions and for distributing Plan payments.”

2020 SPD at 31. Throughout the Class Period, the Plan trustee was Fidelity Management Trust

Co. Id.

          29.   Accordingly, each member of the Board during the putative Class Period (referred

to herein as John Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA Section

3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised discretionary authority to appoint

and/or monitor the Committee and Trustee, which had control over Plan management and/or

authority or control over management or disposition of Plan assets.

          30.   The unnamed members of the Board of Directors for Biogen during the Class

Period are collectively referred to herein as the “Board Defendants.”

                Committee Defendants



                                                8
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 9 of 57




       31.     The Committee had discretionary authority to select, and accordingly, the fiduciary

duty to prudently select and monitor Plan investments. The Retirement Committee “will track

fund performance on a regular basis and complete a comprehensive review of the investment

options annually.” IPS at 4.

       32.     The IPS requires that the Committee’s annual review include a review of several

factors. These factor include, but, are not limited to, the following for each fund: “[its] historical

risk and return results; [a]ny changes in process, philosophy, investment style, etc.; [f]und

management fees; [a]ny significant changes in fund value and/or cash inflows/outflows to the fund;

[a]ny changes to Morningstar and/or Lipper ratings; [p]lan Trustee(s) management … .” Id.

       33.     The Committee and each of its members were fiduciaries of the Plan during the

Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because

each exercised discretionary authority over management or disposition of Plan assets.

       34.     The Committee and unnamed members of the Committee during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the “Committee

Defendants.”

               Additional John Doe Defendants

       35.     To the extent that there are additional officers, employees and/are contractors of

Biogen who are/were fiduciaries of the Plan during the Class Period, or were hired as an investment

manager for the Plan during the Class Period, the identities of whom are currently unknown to

Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek leave to join

them to the instant action. Thus, without limitation, unknown “John Doe” Defendants 21-30

include, but are not limited to, Biogen officers, employees and/or contractors who are/were




                                                  9
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 10 of 57




fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A)

during the Class Period.

                                        IV.     THE PLAN

       36.     The Plan “was established effective January 1, 1989.” 2018 Auditor Report at 7.

The Plan is “for the exclusive benefit of Participants and their Beneficiaries.” 2014 Plan Doc. at

1. The Plan has been amended and restated several times since its inception. Two of the most

notable amendments will be discussed below. First, the January 1, 2008 amendment provided for

certain “full vesting of all participant accounts.” Id. Second, the March 23, 2015 amendment

changed the name of the Plan from “the Biogen Idec 401(k) Savings Plan to the Biogen 401(k)

Savings Plan” after the merger of Biogen and IDEC Pharmaceuticals Corporation.                 First

Amendment to the January 1, 2014 Amended and Restated Plan Document (“2015 Amended Plan

Doc.”) at 1.

       37.     The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts

for each participant and for benefits based solely upon the amount contributed to those accounts,

and any income, expense, gains and losses, and any forfeitures of accounts of the participants

which may be allocated to such participant’s account. IPS at 2. Consequently, retirement benefits

provided by the Plan are based solely on the amounts allocated to each individual’s account.

       Eligibility

       38.     “Participation in the Plan is voluntary and no Employee will be required to

participate. Each Employee in the eligible class who has attained the age 21 will be eligible to

make savings deposits.” 2014 Plan Doc. at 4.

       Contributions



                                               10
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 11 of 57




       39.     There are several types of contributions that can be added to a participant’s account,

including: an employee salary deferral contribution, an employee Roth 401(k) contribution, an

employee after-tax contribution, catch-up contributions for employees aged 50 and over, rollover

contributions, and employer matching contributions based on employee pre-tax, Roth 401(k), and

employee after-tax contributions. 2020 SPD at 8 and 9.

       40.     With regard to employee pre-tax contributions, participants may “elect to save 1%

to 40% of [their] Eligible Pay on a pre-tax basis (before federal, state and local income taxes are

withheld) … .” 2020 SPD at 4. Participants may also elect to contribute between “1% to 40% of

[their] Eligible Pay on an after-tax basis (after federal, state and local income taxes are withheld).

Id. Participants 50 years of age and older may, under certain circumstances, “elect to make an

additional “catch-up” contribution each pay period up to a total catch-up contribution limit

established by the IRS … .” Id.

       41.     Biogen will “contribute $2 for each $1 of Pre-tax Contributions you contribute, up

to 3% of your Eligible Pay, for a maximum Matching Contribution of 6% of Eligible Pay … .” Id.

       42.     Like other companies that sponsor 401(k) plans for their employees, Biogen enjoys

both direct and indirect benefits by providing matching contributions to Plan participants.

Employers are generally permitted to take tax deductions for their contributions to 401(k) plans at

the time when the contributions are made. See generally, https:/www.irs.gov/retirement-

plans/plan-sponsor/401k-plan-overview.

       43.     Biogen also benefits in other ways from the Plan’s matching program. It is well-

known that “[o]ffering retirement plans can help in employers’ efforts to attract new employees

and reduce turnover.”        See https://www.paychex.com/articles/employee-benefits/employer-

matching-401k-benefits.



                                                 11
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 12 of 57




        44.     Given the size of the Plan, Biogen likely enjoyed a significant tax and cost savings

from offering a match.

        Vesting

        45.     Any employee who was “actively employed by the Company on January 1, 2008

or later, [is] automatically 100% vested in the Company’s contributions.” 2020 SPD at 18. If an

employee’s “service with the Company was terminated prior to January 1, 2008, Company

contributions are subject to your years of vesting service.” Id. An employee is “always 100%

vested in [their] own contributions to the Plan.” Id.

        The Plan’s Investments

        46.     Several funds were available to Plan participants for investment each year during

the putative Class Period. Specifically, “[e]ach Participant will direct the separate investment fund

or funds into which contributions by him or on his behalf … will be invested.” 2014 Plan Doc at

17. A Plan participant “must decide how to invest [their] contributions in 1% increments. If [they]

do not select any investment options, all of your contributions will be invested in the Company-

designated qualified default investment alternative (“QDIA”).” 2020 SPD at 6. As noted above,

the Committee, selects the investment funds that the Plan participants invest in. IPS at 4.

        47.     The Plan’s assets under management for all funds as of December 31, 2018 was

over one billion dollars. Id. at 4.

                             V.       CLASS ACTION ALLEGATIONS

        48.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):4


4
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.



                                                  12
           Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 13 of 57




               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the Plan, at
               any time between July 14, 2014 through the date of judgment (the
               “Class Period”).

       49.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 lists 6,720 Plan “participants with account balances as of the

end of the plan year.” 2018 From 5500 at p. 2.

       50.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

       51.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

               A.      Whether Defendants are fiduciaries of the Plan;

               B.      Whether Defendants breached their fiduciary duties of loyalty and prudence

                       by engaging in the conduct described herein;

               C.      Whether the Company and Board Defendants failed to adequately monitor

                       the Committee and other fiduciaries to ensure the Plan was being managed

                       in compliance with ERISA;

               D.      The proper form of equitable and injunctive relief; and




                                                 13
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 14 of 57




                E.       The proper measure of monetary relief.

        52.     Plaintiffs will fairly and adequately represent the Class and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action and anticipate no difficulty in the management of this litigation

as a class action.

        53.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        54.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

                              VI.     DEFENDANTS’ FIDUCIARY STATUS
                                    AND OVERVIEW OF FIDUCIARY DUTIES

        55.     ERISA requires every plan to provide for one or more named fiduciaries who will

have “authority to control and manage the operation and administration of the plan.” ERISA §

402(a)(1), 29 U.S.C. § 1102(a)(1).




                                                 14
           Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 15 of 57




       56.     ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary

functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercise any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or

other compensation, direct or indirect, with respect to any moneys or other property of such plan,

or has any authority or responsibility to do so, or (iii) he has any discretionary authority or

discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A)(i), 29 U.S.C.

§ 1002(21)(A)(i).

       57.     As described in the Parties section above, Defendants were fiduciaries of the Plan

because:

               (a)     they were so named; and/or

               (b)     they exercised authority or control respecting management or disposition of

                       the Plan’s assets; and/or

               (c)     they exercised discretionary authority or discretionary control respecting

                       management of the Plan; and/or

               (d)     they had discretionary authority or discretionary responsibility in the

                       administration of the Plan.

       58.     As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29 U.S.C. §

1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely in the interest

of the Plan’s participants and beneficiaries and with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent person acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of a like character and with like aims. These



                                                   15
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 16 of 57




twin duties are referred to as the duties of loyalty and prudence, and are “the highest known to the

law.” Braden, 588 F.3d at 595.

        59.     The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.    Pegram v. Herdrich, 530 U.S. 211, 235 (2000).              “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the interests

of third persons.” Pegram, 530 U.S. at 224 (quotation marks and citations omitted). Thus, “in

deciding whether and to what extent to invest in a particular investment, a fiduciary must ordinarily

consider only factors relating to the interests of plan participants and beneficiaries . . . . A decision

to make an investment may not be influenced by [other] factors unless the investment, when judged

solely on the basis of its economic value to the plan, would be equal or superior to alternative

investments available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716, at

*3 (Dec. 19, 1988) (emphasis added).

        60.     In effect, the duty of loyalty includes a mandate that the fiduciary display complete

loyalty to the beneficiaries and set aside the consideration of third persons.

        61.     ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent

ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015). “[A] fiduciary cannot free

himself from his duty to act as a prudent man simply by arguing that other funds . . . could

theoretically, in combination, create a prudent portfolio.” In re Amer. Int’l Grp., Inc. ERISA Litig.



                                                   16
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 17 of 57




II, No. 08-cv-5722, 2011 WL 1226459, at *4 (S.D.N.Y. Mar. 31, 2011) (quoting DiFelice v. U.S.

Airways, Inc., 497 F.3d 410, 418 n.3, 423-24 (4th Cir. 2007)).

       62.     In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach by

co-fiduciary”) further provides that:

               [I]n addition to any liability which he may have under any other
               provision of this part, a fiduciary with respect to a plan shall be liable
               for a breach of fiduciary responsibility of another fiduciary with
               respect to the same plan in the following circumstances: (A) if he
               participates knowingly in, or knowingly undertakes to conceal, an
               act or omission of such other fiduciary, knowing such an act or
               omission is a breach; (B) if, by his failure to comply with section
               404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
               specific responsibilities which give rise to his status as a fiduciary,
               he has enabled such other fiduciary to commit a breach; or (C) if he
               has knowledge of a breach by such other fiduciary, unless he makes
               reasonable efforts under the circumstances to remedy the breach.

       63.     During the Class Period, Defendants did not act in the best interests of the Plan

participants. Investment fund options chosen for a plan should not favor the fund provider over

the plan’s participants.   Yet, here, to the detriment of the Plan and their participants and

beneficiaries, the Plan’s fiduciaries included and retained in the Plan many mutual fund

investments that were more expensive than necessary and otherwise were not justified on the basis

of their economic value to the Plan.

       64.     Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period Defendants failed to have a proper system of review in place to ensure that

participants in the Plan were being charged appropriate and reasonable fees for the Plan’s

investment options. Additionally, Defendants failed to leverage the size of the Plan to negotiate

for (1) lower expense ratios for certain investment options maintained and/or added to the Plan

during the Class Period and (2) lower recordkeeping and administrative fees.




                                                  17
        Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 18 of 57




       65.     As discussed below, Defendants breached fiduciary duties to the Plan and its

participants and beneficiaries and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

                             VII.    SPECIFIC ALLEGATIONS

A.     Improper Management of an Employee Retirement Plan Can Cost the Plan’s
       Participants Millions in Savings

       66.     Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must provide diversified investment

options for a defined-contribution plan while also giving substantial consideration to the cost of

those options. “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act (the “UPIA”) § 7.

       67.     “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. Dec. 30, 2016) (en banc) (quoting Restatement (Third) of Trust § 90, cmt. b). See also

U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at

https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-

center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be

aware that your employer also has a specific obligation to consider the fees and expenses paid by

your plan.”). As the Ninth Circuit described, additional fees of only 0.18% or 0.4% can have a

large effect on a participant’s investment results over time because “[b]eneficiaries subject to

higher fees … lose not only money spent on higher fees, but also lost investment opportunity; that

is, the money that the portion of their investment spent on unnecessary fees would have earned




                                               18
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 19 of 57




over time.” Tibble, 843 F.3d at 1198 (“It is beyond dispute that the higher the fees charged to a

beneficiary, the more the beneficiary’s investment shrinks.”).

       68.     Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Although 401(k) accounts may be fully funded, that

does not prevent plan participants from losing money on poor investment choices of plan sponsors

and fiduciaries, whether due to poor performance, high fees, or both.

       69.     In fact, the Department of Labor has explicitly stated that employers are held to a

“high standard of care and diligence” and must both “establish a prudent process for selecting

investment options and service providers” and “monitor investment options and service providers

once selected to see that they continue to be appropriate choices,” among other duties. See “A

Look at 401(k) Plan Fees,” supra.

       70.     The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment. See Investment Company

Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and Expenses, (July

2016), at 4. “Any costs not paid by the employer, which may include administrative, investment,

legal, and compliance costs, effectively are paid by plan participants.” Id. at 5.

       71.     Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

B.     Defendants Breached Their Fiduciary Duties in Failing to Investigate and Select
       Lower Cost Alternative Funds




                                                 19
        Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 20 of 57




       72.     Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in the selection (and maintenance) of several funds in the Plan throughout the

Class Period, including those identified below, that wasted the Plan and participants’ assets

because of unnecessary costs.

       73.     The Supreme Court recently reaffirmed the ongoing fiduciary duty to monitor a

plan’s investment options in Tibble, 135 S. Ct. at 1823. In Tibble, the Court held that “an ERISA

fiduciary’s duty is derived from the common law of trusts,” and that “[u]nder trust law, a trustee

has a continuing duty to monitor trust investments and remove imprudent ones.” Id. at 1828. In

so holding, the Supreme Court referenced with approval the Uniform Prudent Investor Act,

treatises, and seminal decisions confirming the duty.

       74.     Under trust law, one of the responsibilities of the Plan’s fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative

investments that may have “significantly different costs.” Restatement (Third) of Trusts ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these duties

requires regular performance of an “adequate investigation” of existing investments in a plan to

determine whether any of the plan’s investments are “improvident,” or if there is a “superior

alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent

Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).

       75.     When large plans, particularly those with a billion dollars in assets like the Plan

here, have options which approach the retail cost of shares for individual investors or are simply

more expensive than the average or median institutional shares for that type of investment, a




                                                20
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 21 of 57




careful review of the plan and each option is needed for the fiduciaries to fulfill their obligations

to the plan participants.

       76.     The Plan has retained several actively-managed funds as Plan investment options

despite the fact that these funds charged grossly excessive fees compared with comparable or

superior alternatives, and despite ample evidence available to a reasonable fiduciary that these

funds had become imprudent due to their high costs.

       77.     During the Class Period, the Plan lost millions of dollars in offering investment

options that had similar or identical characteristics to other lower-priced investment options.

       78.     The funds in the Plan have stayed relatively unchanged since 2014. Taking 2018

as an example year, a significant percentage of funds in the Plan (at least 14 out of 29 or more than

48%) were much more expensive than comparable funds found in similarly sized plans (plans

having between $500 million and $1 billion in assets). Plaintiffs conservatively compare the Plan

to plans with assets between 500 million and 1 billion dollars. In 2017 and 2018, the Plan had

over 1 billion in assets under management. Therefore, the appropriate comparison would be to

plans with over 1 billion dollars in assets for those years. Comparing the ICI medians for plans

with over 1 billion dollars, 19 of the Plan’s 29 funds, or more than 65%, would have higher

expense ratios than the median expense ratios.

       79.      Even with the more conservative approach, the expense ratios for funds in the Plan

in some cases were up to up to 164% (in the case of JHancock Disciplined Value Mid Cap A) and




                                                 21
           Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 22 of 57




128% (in the case of the MFS New Discovery R6) above the median expense ratios in the same

category: 5

                                                   Exp
                  Fund in Plan                              Investment Style      ICI Median7
                                                  Ratio6
              Fidelity Freedom 2040              0.75 %      Target-date Fund        0.65%

              Fidelity Freedom 2035              0.73 %      Target-date Fund        0.65%

              Fidelity Freedom 2045              0.75 %      Target-date Fund        0.65%

              Fidelity Freedom 2030              0.69 %      Target-date Fund        0.65%

              Fidelity Freedom 2050              0.75 %      Target-date Fund        0.65%

              Fidelity Freedom 2055              0.75 %      Target-date Fund        0.65%

              Fidelity Freedom 2060              0.75 %      Target-date Fund        0.65%

              Fidelity Equity-Income             0.61 %      Domestic Equity         0.42%

      T. Rowe Price Diversified Mid Cap Gr       0.83 %      Domestic Equity         0.42%

          MainStay Large Cap Growth I            0.73 %     Domestic Equity          0.42%

     JHancock Disciplined Value Mid Cap A        1.11 %     Domestic Equity          0.42%
                                                             Non-target date
                  Fidelity Puritan               0.53 %                              0.40%
                                                               balanced
              MFS New Discovery R6               0.96 %      Domestic Equity         0.42%

           Columbia Dividend Income I             0.59%      Domestic Equity         0.42%




5
 See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 at
62        (June       2019)      (hereafter,      “ICI       Study”)       available       at
https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf
6
    The listed expense ratios are taken from summary prospectuses published in 2019.
7
    This median fee is taken from plans with between $500 million and $1 billion in assets.


                                                 22
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 23 of 57




       80.       The above comparisons understate the excessiveness of fees in the Plan throughout

the Class Period. That is because the ICI Median fee is based on a study conducted in 2016 when

expense ratios would have been higher than today given the downward trend of expense ratios the

last few years. Indeed, the ICI median expense ratio for domestic equity funds for plans with

between 500 million and 1 billion in assets was 0.52% using 2015 data compared with 0.42% in

2016. Accordingly, the median expense ratios in 2020, or for that matter 2019, utilized by similar

plans would be lower than indicated above, demonstrating a greater disparity between the 2019

expense ratios utilized in the above chart for the Plan’s funds and the median expense ratios in the

same category.

       81.       Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plan’s funds because many prudent alternative funds were

available that offered lower expenses than the median.

       Failure to Utilize Lower Fee Share Classes

       82.       Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. Generally, more expensive share classes are targeted at smaller

investors with less bargaining power, while lower cost shares are targeted at institutional investors

with more assets, generally 1 million or more, and therefore greater bargaining power. There is

no difference between share classes other than cost—the funds hold identical investments and have

the same manager.

       83.       Large defined contribution plans such as the Plan have sufficient assets to qualify

for the lowest cost share class available. Even when a plan does not yet meet the investment

minimum to qualify for the cheapest available share class, it is well-known among institutional

investors that mutual fund companies will typically waive those investment minimums for a large



                                                 23
          Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 24 of 57




plan adding the fund in question to the plan as a designated investment alternative. Simply put, a

fiduciary to a large defined contribution plan such as the Plan can use its asset size and negotiating

power to invest in the cheapest share class available. For this reason, prudent retirement plan

fiduciaries will search for and select the lowest-priced share class available.

        84.    Indeed, recently a court observed that “[b]ecause the institutional share classes are

otherwise identical to the Investor share classes, but with lower fees, a prudent fiduciary would

know immediately that a switch is necessary. Thus, the ‘manner that is reasonable and appropriate

to the particular investment action, and strategies involved…in this case would mandate a prudent

fiduciary – who indisputably has knowledge of institutional share classes and that such share

classes provide identical investments at lower costs – to switch share classes immediately.” Tibble,

et al. v. Edison Int. et al., No. 07-5359, 2017 WL 3523737, at * 13 (C.D. Cal. Aug. 16, 2017).

        85.    As demonstrated by the chart below, in several instances during the Class Period,

Defendants failed to prudently monitor the Plan to determine whether the Plan was invested in the

lowest-cost share class available for the Plan’s mutual funds. The chart below uses 2020 expense

ratios to demonstrate how much more expensive the funds were than their identical counterparts:

                                                                               Identical
                             Current      Identical Lower Share Class
       Current Fund                                                           Lower Cost Excess
                               ER                    Fund
                                                                               Fund ER
                                                      FHTKX
    Fidelity Freedom 2040     0.75 %                                              0.50 %      50.0%
                                            Fidelity Freedom 2040 K68

                                                     FWTKX
    Fidelity Freedom 2035     0.73 %                                              0.49 %      49.0%
                                            Fidelity Freedom 2035 K6




8
 At some time in 2019, the Plan switched from Fidelity Freedom target date funds to the K
shares of the identical target date fund. The K6 share referenced in this chart, is still .15% less
expensive than the K share. A prudent fiduciary would have moved to the K6 share class.


                                                  24
      Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 25 of 57




                                                                    Identical
                         Current   Identical Lower Share Class
    Current Fund                                                   Lower Cost Excess
                           ER                 Fund
                                                                    Fund ER
                                               FJTKX
Fidelity Freedom 2045    0.75 %                                      0.50 %   50.0%
                                     Fidelity Freedom 2045 K6

                                               FGTKX
Fidelity Freedom 2030    0.69 %                                      0.47 %   46.8%
                                     Fidelity Freedom 2030 K6

                                               FZTKX
Fidelity Freedom 2050    0.75 %                                      0.50 %   50.0%
                                     Fidelity Freedom 2050 K6

                                               FDTKX
Fidelity Freedom 2025    0.65 %                                      0.45 %   44.4%
                                     Fidelity Freedom 2025 K6

                                               FATKX
Fidelity Freedom 2020    0.60 %                                      0.43 %   39.5%
                                     Fidelity Freedom 2020 K6

                                               FCTKX
Fidelity Freedom 2055    0.75 %                                      0.50 %   50.0%
                                     Fidelity Freedom 2055 K6

                                               FOTKX
Fidelity Freedom 2010    0.52 %                                      0.39 %   33.3%
                                     Fidelity Freedom 2010 K6

                                               FVTKX
Fidelity Freedom 2060    0.75 %                                      0.50 %   50.0%
                                     Fidelity Freedom 2060 K6

                                               FPTKX
Fidelity Freedom 2015    0.56 %                                      0.41 %   36.6%
                                     Fidelity Freedom 2015 K6


                                               FEIKX
Fidelity Equity-Income   0.61 %                                      0.51 %   19.6%
                                     Fidelity Equity-Income K


                                             RPTTX
    T. Rowe Price
                         0.83 %    T. Rowe Price Diversified Mid     0.69 %   20.3%
Diversified Mid Cap Gr
                                             Cap Gr I

                                            MLRSX
 MainStay Large Cap
                         0.73 %    MainStay Large Cap Growth         0.64 %   14.1%
     Growth I
                                              R6



                                         25
        Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 26 of 57




                                                                            Identical
                            Current      Identical Lower Share Class
      Current Fund                                                         Lower Cost Excess
                              ER                    Fund
                                                                            Fund ER
                                                 JVMRX
  JHancock Disciplined
                             1.11 %      JHancock Disciplined Value           0.76 %      46.1%
    Value Mid Cap A
                                                Mid Cap R6
                                                    FPUKX
     Fidelity Puritan        0.53 %                                           0.45 %      17.8%
                                               Fidelity Puritan K

     Fidelity Freedom                               FYTKX
                             0.47 %                                           0.37 %      27.0%
          Income                         Fidelity Freedom Income K6



       86.     The above is for illustrative purposes only. At all times during the Class Period,

Defendants knew or should have known of the existence of cheaper share classes and therefore

also should have immediately identified the prudence of transferring the Plan’s funds into these

alternative investments.

       87.     Qualifying for lower share classes usually requires only a minimum of a million

dollars for individual funds. However, it is common knowledge that investment minimums are

often waived for large plans like the Plan. See, e.g., Davis et al. v. Washington Univ. et al., 960

F.3d 478, 483 (8th Cir. 2020) (“minimum investment requirements are ‘routinely waived’ for

individual investors in large retirement-savings plans”); Sweda v. Univ. of Pennsylvania, 923 F.3d

320, 329 (3d Cir. 2019) (citing Tibble II, 729 F.3d at 1137 n.24) (confirming that investment

minimums are typically waived for large plans). The individual fund and combined funds assets

under management easily qualified them for lower share classes. The following is a sampling of

the assets under management as of the end of 2018:

                                                                        Assets Under
                  Current Fund                    Category
                                                                        Management
                      FFFFX
                                              Target-date Fund           $75,187,565
              Fidelity Freedom 2040




                                                26
Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 27 of 57




                                                   Assets Under
       Current Fund                Category
                                                   Management
           FFTHX
                                Target-date Fund   $48,673,332
   Fidelity Freedom 2035
           FFFGX
                                Target-date Fund   $48,239,860
   Fidelity Freedom 2045
           FFFEX
                                Target-date Fund   $44,365,251
   Fidelity Freedom 2030
           FFFHX
                                Target-date Fund   $35,398,274
   Fidelity Freedom 2050
           FFTWX
                                Target-date Fund   $19,930,727
   Fidelity Freedom 2025
           FFFDX
                                Target-date Fund   $17,932,346
   Fidelity Freedom 2020
           FDEEX
                                Target-date Fund   $10,392,008
   Fidelity Freedom 2055
           FFFCX
                                Target-date Fund    $2,833,896
   Fidelity Freedom 2010
           FDKVX
                                Target-date Fund    $2,167,203
   Fidelity Freedom 2060
           FFVFX
                                Target-date Fund    $1,170,342
   Fidelity Freedom 2015
           FEQIX
                                Domestic Equity    $95,212,003
   Fidelity Equity-Income

          PRDMX
T. Rowe Price Diversified Mid   Domestic Equity    $69,688,270
           Cap Gr

          MLAIX
                                Domestic Equity    $48,751,066
MainStay Large Cap Growth I

         JVMAX
 JHancock Disciplined Value     Domestic Equity    $36,318,155
        Mid Cap A
          FPURX                 Non-target date
                                                   $27,890,719
       Fidelity Puritan           balanced

           FFFAX
                                  Target Date       $2,516,645
  Fidelity Freedom Income




                                 27
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 28 of 57




       88.     Additionally, many of the lower share alternatives were available prior to the start

of the Class Period. By August 2017, all the lower share alternatives were available. Specifically,

Fidelity’s K6 shares came to the market on June 7, 2017. Generally, “K6 Funds and Class K are

available to retirement plans recordkept at Fidelity [like the Plan here].” Fidelity Pricing at 3. “K6

Funds are intended for plan sponsors that do not want to receive any revenue sharing or

recordkeeping offsets.” Id.

       89.      A prudent fiduciary conducting an impartial review of the Plan’s investments

would have identified the cheaper share classes available and transferred the Plan’s investments in

the above-referenced funds into the lower share classes at the earliest opportunity.

       90.     There is no good-faith explanation for utilizing high-cost share classes when lower-

cost share classes are available for the exact same investment. This is especially relevant in this

action given that Fidelity was the Plan’s recordkeeper. Thus, Defendants have no reasonable

excuse for not knowing about the immediate availability of the lower Fidelity share classes.

Moreover, the Plan did not receive any additional services or benefits based on its use of more

expensive share classes; the only consequence was higher costs for Plan participants.

       91.     It is not prudent to select higher cost versions of the same fund even if a fiduciary

believes fees charged to plan participants by the “retail” class investment were the same as the fees

charged by the “institutional” class investment, net of the revenue sharing paid by the funds to

defray the Plan’s recordkeeping costs. Tibble III, 2017 WL 3523737, at * 8. Fiduciaries should

not “choose otherwise imprudent investments specifically to take advantage of revenue sharing.”

Id. at * 11. This lack of exercising basic fiduciary practice resonates loudly in this case especially

where the recordkeeping and administrative costs were unreasonably high as discussed below. A




                                                 28
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 29 of 57




fiduciary’s task is to negotiate and/or obtain reasonable fees for investment options and

recordkeeping/administration fees independent of each other if necessary.

        92.    By failing to investigate the use of lower cost share classes Defendants caused the

Plan to pay millions of dollars per year in unnecessary fees.

        Failure to Investigate Availability of Lower Cost Collective Trusts

        93.    Collective trusts, also referred to as CITs, are akin to low-cost share classes because

many if not most mutual fund strategies are available in a collective trust format, and the

investments in the collective trusts are identical to those held by the mutual fund, except they cost

less.

        94.    As noted supra, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.

Accordingly, the Supreme Court has stated that where ERISA is silent, courts should seek

guidance from trust law. Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996). One such area is the

selection of appropriate funds for a plan. Trust law states it depends on “the type of trustee and

the nature of the breach involved, the availability of relevant data, and other facts and

circumstances of the case.” Restatement (Third) of Trusts § 100 cmt. b(1). To determine whether

a fiduciary has selected appropriate funds for the trust, appropriate comparators may include

“return rates of one or more suitable common trust funds, or suitable index mutual funds or

market indexes (with such adjustments as may be appropriate).” Id. (emphasis added).

        95.    Plan fiduciaries such as Defendants here must be continually mindful of investment

options to ensure they do not unduly risk plan participants’ savings and do not charge unreasonable

fees. Some of the best investment vehicles for these goals are collective trusts, which pool plan

participants’ investments further and provide lower fee alternatives to even institutional and 401(k)

plan specific shares of mutual funds. Defendants knew this, or at least should have known this,



                                                 29
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 30 of 57




because each year, the Plan had about two hundred million dollars invested in three Fidelity

collective trusts: (1) Fidelity Growth Company Commingled Pool; (2) Fidelity Diversified

International Commingled Pool; and (3) Fidelity Low-Priced Stock Commingled Pool.

       96.     Collective trusts are administered by banks or trust companies, which assemble a

mix of assets such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the

Currency rather than the Securities and Exchange Commission, collective trusts have simple

disclosure requirements, and cannot advertise nor issue formal prospectuses. As a result, their

costs are much lower, with less or no administrative costs, and less or no marketing or advertising

costs. See Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013,

available at http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.

       97.     Due to their potential to reduce overall plan costs, collective trusts are becoming

increasingly popular; Use of CITs in DC Plans Booming (discussing data showing that among both

mid-size and large defined contribution plans, significantly more assets are held in collective trusts

than in mutual funds).9 Indeed, as of 2012, among plans over $1 billion in size, more assets were



9
  The criticisms that have been launched against collective trust vehicles in the past no longer
apply. Collective trusts use a unitized structure and the units are valued daily; as a result,
participants invested in collective trusts are able to track the daily performance of their investments
online. Use of CITs in DC Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k)
Plans,      EMPLOYEE         BENEFIT        NEWS         (Apr.     14,      2016),     available     at
http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans (hereinafter CITs Gaining
Ground). Many if not most mutual fund strategies are available in collective trust format, and the
investments in the collective trusts are identical to those held by the mutual fund. Use of CITs in
DC Plans Booming; CITs Gaining Ground. And because collective trusts contract directly with
the plan, and provide regular reports regarding costs and investment holdings, the Plan has the
same level of protection that the Investment Company Act provides to individual investors, thus
eliminating the need for the protections of the Investment Company Act. Further, collective trusts
are still subject to state and federal banking regulations that provide comparable protections.
American Bankers Association, ABA Primer on Bank Collective Funds, June 2015, at 1, available
at https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-investment-funds.



                                                  30
           Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 31 of 57




held in collective trusts than in mutual funds. See Investment Company Institute, A Close Look at

401(k)          Plans,       at       21,         23        (Dec.       2014),        available      at

https://www.ici.org/pdf/ppr_14_dcplan_profile_401k.pdf.

          98.     A clear indication of Defendants’ lack of a prudent investment evaluation process

was their failure to identify and select available collective trusts in addition to those the Plan had

already selected. A prudent fiduciary conducting an impartial review of the Plan’s investments

would have identified all funds that could be converted to collective trusts at the earliest

opportunity. Here, the following Fidelity funds in the Plan were available as collective trusts the

entire Class Period with the exception of the FIAM Blend Target Date 2060 Q Fund which was

not available until May 15, 2015:

                             Exp.           Collective Trust        Incep                         % Fee
       Fund in Plan                                                              Exp. Ratio11
                            Ratio10             Version              Date                         Excess

     Fidelity Freedom                    FIAM Blend Target          Oct. 31
                            0.48%                                                   0.32%          31%
        2005 Fund                         Date 2005 Q Fund           2007

     Fidelity Freedom                    FIAM Blend Target          Oct. 31
                            0.52%                                                   0.32%          63%
        2010 Fund                         Date 2010 Q Fund           2007

     Fidelity Freedom                    FIAM Blend Target          Oct. 31
                            0.56%                                                   0.32%          75%
        2015 Fund                         Date 2015 Q Fund           2007

     Fidelity Freedom                    FIAM Blend Target          Oct. 31
                            0.60%                                                   0.32%          88%
        2020 Fund                         Date 2020 Q Fund           2007

     Fidelity Freedom                    FIAM Blend Target          Oct. 31
                            0.65%                                                   0.32%         103%
        2025 Fund                         Date 2025 Q Fund           2007

     Fidelity Freedom                    FIAM Blend Target          Oct. 31
                            0.69%                                                   0.32%         116%
        2030 Fund                         Date 2030 Q Fund           2007


10
     The listed expense figures are as of 2019.
11
     The listed expense figures are as of 2019.


                                                       31
        Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 32 of 57




                            Exp.        Collective Trust        Incep                        % Fee
    Fund in Plan                                                           Exp. Ratio11
                           Ratio10          Version              Date                        Excess

  Fidelity Freedom                    FIAM Blend Target        Oct. 31
                           0.73%                                               0.32%          128%
     2035 Fund                         Date 2035 Q Fund         2007

  Fidelity Freedom                    FIAM Blend Target        Oct. 31
                           0.75%                                               0.32%          134%
     2040 Fund                         Date 2040 Q Fund         2007

  Fidelity Freedom                    FIAM Blend Target        Oct. 31
                           0.75%                                               0.32%          134%
     2045 Fund                         Date 2045 Q Fund         2007

  Fidelity Freedom                    FIAM Blend Target        Oct. 31
                           0.75%                                               0.32%          134%
     2050 Fund                         Date 2050 Q Fund         2007

 Fidelity Freedom K                   FIAM Blend Target        July 12
                           0.75%                                               0.32%          134%
     2055 Fund                         Date 2055 Q Fund         2011
 Fidelity Freedom K                   FIAM Blend Target        May 15
                           0.75%                                               0.32%          134%
     2060 Fund                         Date 2060 Q Fund         2015



       99.     The above is for illustrative purposes only. During the Class Period, Defendants

knew or should have known of the existence of these available collective trusts and therefore also

should have immediately identified the prudence of transferring the Plan’s funds into these

alternative investments.

       100.    As noted above, minimum initial investment amounts are typically waived for

institutional investors like retirement plans. Here, “[t]he eligibility requirement for FIAM Blend

Target Date is $25 million in client assets.” See Fidelity Pricing Options for Retirement Plans as

of Dec. 31, 2019 (“Fidelity Pricing”), p. 11. And, “[c]lient assets is defined as assets invested in

qualified defined contribution plans only, which are profit sharing, 401(k), and defined benefit

plans that are qualified under Section 401(a) and governmental plans that are described in section

401(a)24 of the IRS code.” Id.



                                                32
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 33 of 57




       101.    Clearly, the Plan had sufficient assets under management during the Class Period

to qualify for Fidelity Freedom target date collective trusts.

       102.        Given that the collective trusts were comprised of the same underlying

investments as their mutual fund counterparts, and managed by the same investment manager, but

had lower fees, they generally had greater returns when looking at the 1, 3, 5, and 10 year average

annual returns. Moreover, the Plan did not receive any additional services or benefits based on its

use of more expensive funds; the only consequence was higher costs for Plan participants.

Defendants failed in their fiduciary duties either because they did not negotiate aggressively

enough with Fidelity to obtain better pricing or they were asleep at the wheel and were not paying

attention. Either reason is inexcusable.

       103.    The Plan incurred excess fees due to Defendants’ failure to adequately investigate

the availability of collective trusts in the same investment style of mutual funds in the Plan.

Because of the Plan’s size, it could have reaped considerable cost savings by using collective trusts,

but Defendants again failed to investigate this option.

       104.    In summary, by failing to investigate the availability of certain collective trusts,

Defendants caused the Plan to pay millions of dollars per year in unnecessary fees.

Failure to Utilize Lower Cost Passively Managed and Actively Managed Funds

       105.    As noted supra, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds

or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of Trusts

§ 100 cmt. b(1).

       106.    While higher-cost mutual funds may outperform a less-expensive option, such as a

passively-managed index fund, over the short term, they rarely do so over a longer term. See



                                                 33
        Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 34 of 57




Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available    at    https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at

2,862 actively managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study, available at         http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-

managed-funds-study.html (“long-term data suggests that actively managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)

       107.       Indeed, funds with high fees on average perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009)

(hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of

Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

       108.       During the Class Period, Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. This failure is a further indication that

Defendants lacked a prudent investment monitoring process.

       109.       The chart below demonstrates that the expense ratios of the Plan’s investment

options were more expensive by multiples of comparable passively-managed and actively-

managed alternative funds in the same investment style. The chart below uses 2019 expense ratios




                                                 34
           Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 35 of 57




as a methodology to demonstrate how much more expensive the Plan’s funds were than their

alternative fund counterparts.


                        Exp       Passive/Active Lower        Exp       Investment     % Fee
      Current Fund
                        Ratio       Cost Alternative12        Ratio        Style       Excess
                                           FBIFX
                        0.75 %    Fidelity Freedom Index      0.12 %                   525.00%
                                       2040 Investor                    Target-date
     Fidelity Freedom
                                                                           Fund
            2040
                                         RFGTX
                        0.75 %     American Funds 2040        0.38 %                   97.37%
                                    Trgt Date Retire R6


                                           FIHFX
                        0.73 %    Fidelity Freedom Index      0.12 %                   508.33%
                                       2035 Investor                    Target-date
     Fidelity Freedom
                                                                           Fund
            2035
                                          RFFTX
                        0.73 %     American Funds 2035        0.37 %                   97.30%
                                    Trgt Date Retire R6


                                           FIOFX
                        0.75 %    Fidelity Freedom Index      0.12 %                   525.00%
                                       2045 Investor                    Target-date
     Fidelity Freedom
                                                                           Fund
            2045
                                         RFHTX
                        0.75 %     American Funds 2045        0.38 %                   97.37%
                                    Trgt Date Retire R6


                                           FXIFX                        Target-date
     Fidelity Freedom
                        0.69 %    Fidelity Freedom Index      0.12 %       Fund        475.00%
            2030
                                       2030 Investor



12
   Where appropriate, each cell in this column references both a passively-managed fund
(identified first) and an actively-managed fund (identified second). Where only one fund is listed,
index funds are identified by the word “index” following the fund name. Actively managed funds
don’t have this designation.



                                                35
      Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 36 of 57




                   Exp      Passive/Active Lower     Exp      Investment    % Fee
 Current Fund
                   Ratio      Cost Alternative12     Ratio       Style      Excess
                                  RFETX
                   0.69 %   American Funds 2030      0.35 %                 97.14%
                             Trgt Date Retire R6


                                     FIPFX
                   0.75 %   Fidelity Freedom Index   0.12 %                 525.00%
                                 2050 Investor                Target-date
Fidelity Freedom
                                                                 Fund
       2050
                                   RFITX
                   0.75 %   American Funds 2050      0.39 %                 92.31%
                             Trgt Date Retire R6


                                     FQIFX
                   0.65 %   Fidelity Freedom Index   0.12 %                 441.67%
                                 2025 Investor                Target-date
Fidelity Freedom
                                                                 Fund
       2025
                                  RFDTX
                   0.65 %   American Funds 2025      0.33 %                 96.97%
                             Trgt Date Retire R6


                                     FPIFX
                   0.60 %   Fidelity Freedom Index   0.12 %                 400.00%
                                 2020 Investor                Target-date
Fidelity Freedom
                                                                 Fund
       2020
                                  RRCTX
                   0.60 %   American Funds 2020      0.31 %                 93.55%
                             Trgt Date Retire R6


                                    FDEWX
                   0.75 %   Fidelity Freedom Index   0.12 %                 525.00%
                                 2055 Investor                Target-date
Fidelity Freedom
                                                                 Fund
       2055
                                  RFKTX
                   0.75 %   American Funds 2055      0.40 %                 87.50%
                             Trgt Date Retire R6




                                        36
      Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 37 of 57




                   Exp      Passive/Active Lower     Exp      Investment    % Fee
 Current Fund
                   Ratio      Cost Alternative12     Ratio       Style      Excess
                                     FKIFX                    Target-date
Fidelity Freedom
                   0.52 %   Fidelity Freedom Index   0.12 %      Fund       333.33%
       2010
                                 2010 Investor


                                    FDKLX
                   0.75 %   Fidelity Freedom Index   0.12 %                 525.00%
                                 2060 Investor                Target-date
Fidelity Freedom
                                                                 Fund
       2060
                                   RFUTX
                   0.75 %    American Funds 2060     0.41 %                 82.93%
                              Trgt Date Retire R6


                                     FLIFX
                   0.56 %   Fidelity Freedom Index   0.12 %                 366.67%
                                 2015 Investor                Target-date
Fidelity Freedom
                                                                 Fund
       2015                         RFJTX
                   0.56 %    American Funds 2015     0.31 %                 80.65%
                              Trgt Date Retire R6


                                     FJIFX
Fidelity Freedom                                              Target-date
                   0.48 %   Fidelity Freedom Index   0.12 %                 300.00%
       2005                                                      Fund
                                 2005 Investor


                                  VMVLX
                   0.61 %    Vanguard Mega Cap       0.06 %                 916.67%
                              Value Index Instl                Domestic
Fidelity Equity-                                                Equity
    Income                        VEIRX
                   0.61 %     Vanguard Equity-       0.18 %                 238.89%
                               Income Adm

T. Rowe Price                    DBMYX
                                                               Domestic
Diversified Mid    0.83 %   BNY Mellon Sm/Md Cp      0.65 %                 27.69%
                                                                Equity
   Cap Gr                          Gr Y




                                        37
      Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 38 of 57




                    Exp      Passive/Active Lower      Exp      Investment     % Fee
 Current Fund
                    Ratio      Cost Alternative12      Ratio       Style       Excess

 MainStay Large                JLGMX JPMorgan
                    0.73 %                             0.44%                   65.91%
 Cap Growth I                  Large Cap Growth I



                                    VBILX
                    0.42 %   Vanguard Interm-Term      0.07 %                  500.00%
                               Bond Index Adm                    Domestic
  Dodge & Cox
                                                                  Bond
    Income
                                    JIBFX
                    0.42 %    Johnson Institutional    0.25 %                  68.00%
                                  Core Bond


   JHancock
                             FLPKX Fidelity Low-                 Domestic
Disciplined Value   1.11 %                             0.43 %                  158.14%
                                priced Stock K                    Equity
   Mid Cap A


                                   VSGAX
                                                                 Domestic
Vanguard Explorer   0.34 %    Vanguard Small Cap       0.07 %                  385.71%
                                                                  Equity
      Adm                    Growth Index Admiral


                                  DBMYX
                                                                 Domestic
   MFS New          0.96 %   BNY Mellon Sm/Md Cp       0.65 %                  47.69%
                                                                  Equity
  Discovery R6                      Gr Y


Fidelity Freedom             FIKFX Fidelity Freedom
                    0.47 %                             0.12%                   291.67%
     Income                  Index Income Investor -
                                                                Target Date
                               RBAGX American
                    0.47 %   Funds Moderate Growth     0.37%                   27.03%
                                   & Inc R6


 American Funds                    VWILX
  Europacific       0.49 %   Vanguard International    0.32 %   Int’l Equity   53.13%
  Growth R6                      Growth Adm


                                    VIVIX                        Domestic
                    0.48 %                             0.04 %                  1100.00%
                             Vanguard Value Index I               Equity



                                          38
        Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 39 of 57




                        Exp        Passive/Active Lower         Exp       Investment      % Fee
   Current Fund
                        Ratio        Cost Alternative12         Ratio        Style        Excess
 Fidelity Low-Priced                      VEIRX
         Stock          0.48 %       Vanguard Equity-          0.18 %                    166.67%
 Commingled Pool                       Income Adm


 Fidelity Diversified                    VWILX
    International       0.58 %     Vanguard International      0.32 %                     81.25%
 Commingled Pool                       Growth Adm



       110.    The above alternative funds had better performances than the Plan’s funds in their

3 and 5 year average returns as of 2020. Moreover, these alternative investments had no material

difference in risk/return profiles with the Plan’s funds and there was a high correlation of the

alternative funds’ holdings with the Plan’s funds holdings such that any difference was immaterial.

       111.    A prudent investigation would have revealed the existence of these lower-cost and

better performing alternatives to the Plan’s funds.

       112.    The above is for illustrative purposes only as the significant fee disparities detailed

above existed for all years of the Class Period. The Plan expense ratios were multiples of what

they should have been given the bargaining power available to the Plan fiduciaries.

       113.    Additionally, with regard to this case in particular, the Plan’s fiduciaries cannot

justify selecting actively-managed funds over passively-managed ones. As noted supra, while

higher-cost mutual funds may outperform a less-expensive option such as a passively-managed

index fund in the short term, they rarely do so over a longer term. In this case, there is objective

evidence that selection of actively-managed funds over passively-managed ones with materially

similar characteristics was unjustified. Comparing the five-year returns of some of the Plan’s top

(by asset amount) actively-managed funds with those of comparable index (passively managed)

funds with lower fees demonstrates that, accounting for risk and fees paid, the actively-managed


                                                 39
           Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 40 of 57




funds lagged behind in performance. The chart below indicates the efficiency, or lack thereof, of

the active funds (i.e., the return needed by the actively-managed fund, taking risk factors into

account, to match the returns of the passively-managed fund):

                                          Exp    Return
         Fund Name/Comparator                 13                     Return Deficiency
                                         Ratio   (5 Yr.)
           Fidelity Freedom 2040          0.75    6.98
                                                                      Fails Efficiency
                                                                Requires 1.4% more return to
 Fidelity Freedom Index 2040 Investor     0.12         7.6
                                                                            pass.

           Fidelity Freedom 2035          0.72        7.09
                                                                       Fails Efficiency
                                                                Requires 1.33% more return to
 Fidelity Freedom Index 2035 Investor     0.12        7.67
                                                                             pass.

           Fidelity Freedom 2045          0.75        6.98
                                                                       Fails Efficiency
                                                                Requires 1.41% more return to
 Fidelity Freedom Index 2045 Investor     0.12         7.6
                                                                             pass.

           Fidelity Freedom 2030          0.68        6.87
                                                                      Fails Efficiency
                                                                Requires 1.2% more return to
 Fidelity Freedom Index 2030 Investor     0.12        7.34
                                                                            pass.

           Fidelity Freedom 2050          0.75        6.99
                                                                      Fails Efficiency
                                                                Requires 1.4% more return to
 Fidelity Freedom Index 2050 Investor     0.12        7.61
                                                                            pass.

           Fidelity Equity-Income          0.6        5.38
                                                                       Fails Efficiency
      Vanguard Mega Cap Value Index                             Requires 1.87% more return to
                                          0.06        6.87
                  Instl                                                      pass.


                                                                       Fails Efficiency
       MainStay Winslow Large Cap         0.74        16.02     Requires 1.25% more return to
                Growth I                                                     pass.

13
     Expense ratios are as of 2020.



                                                 40
          Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 41 of 57




                                            Exp    Return
        Fund Name/Comparator                                             Return Deficiency
                                           Ratio13 (5 Yr.)

     Vanguard Mega Cap Growth Index
                                             0.06        16.41
                 Instl



 JHancock Disciplined Value Mid Cap          1.10        3.21
                                                                         Fails Efficiency
                  A
                                                                  Requires 2.45% more return to
                                                                               pass.
       Fidelity Low-Priced Stock K           0.43        4.02



         MFS New Discovery R6                0.96        12.83
                                                                         Fails Efficiency
                                                                  Requires 4.26% more return to
                                                                               pass.
       BNY Mellon Sm/Md Cp Gr Y              0.64        17.50



         114.   The comparator funds above belong to the same peer group14 as the Plan fund.

Comparing funds in the same peer group is an industry-standard that allows comparisons to be

“apples to apples.” Here, the following data points were used to calculate the Plan fund’s

efficiency: r-squared, standard deviation, and 5-year return. The same data points were used on

both the active and passive funds to calculate the incremental cost and incremental return and then

to determine if the active fund is efficient, less than efficient, or fails efficiency. Thirteen of the

biggest actively managed funds in terms of asset size (including the ones mentioned above) fail

efficiency:



14
   “Peer group” refers to a group of funds that share similar traits, such as industry sector or size,
that lends itself to relative value analysis. Relative valuation among peers in a group has proven
to be efficient and effective, and the use of peer groups is one of the most widely used and accepted
methods       of      equity     analysis      used     by     professional     analysts.         See
https://www.investopedia.com/terms/p/peer-group.asp (last visited May 22, 2020).


                                                    41
Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 42 of 57




                            Fund


                     FFFFX $ 75,187,565
                    Fidelity Freedom 2040

                    FFTHX $ 48,673,332
                    Fidelity Freedom 2035

                    FFFGX $ 48,239,860
                    Fidelity Freedom 2045


                     FFFEX $ 44,365,251
                    Fidelity Freedom 2030


                    FFFHX $ 35,398,274
                    Fidelity Freedom 2050


                     FEQIX $ 95,212,003
                    Fidelity Equity-Income


                    RPTTX $ 69,688,270
             T. Rowe Price Diversified Mid Cap Gr


                     MLAIX $ 48,751,066
                 MainStay Large Cap Growth I


                    DODIX $ 41,223,670
                    Dodge & Cox Income


                    JVMAX $ 36,318,155
             JHancock Disciplined Value Mid Cap A


                    VEXRX $ 31,611,815
                   Vanguard Explorer Adm




                                 42
           Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 43 of 57




                                     FPURX $ 27,890,719
                                       Fidelity Puritan

                                   MNDKX $ 27,260,662
                                   MFS New Discovery R6



         115.    The Plan’s actively-managed funds charged unjustified fees for the additional

reason that all but the following of the above thirteen funds are closet index funds: Mainstay

Winslow, Dodge & Cox Income, Vanguard Explorer Adm, and MFS New Discovery. Closet

index funds charge as if they are actively managed but vary little from the index benchmark. In

other words, the investments closely follow the underlying benchmark (what a lower cost index

fund does), but they charge actively-managed fund prices.

         116.    Defendants’ failure to investigate lower cost alternative investments (both actively

and passively managed funds) during the Class Period cost the Plan and its participants millions

of dollars.

C.       Defendants Failed to Monitor or Control the Plan’s Recordkeeping Expenses

         117.    The Plan’s recordkeeper during the Class Period was Fidelity Workplace Services,

LLC (“Fidelity”). 2018 Auditor Report at 8. The term “recordkeeping” is a catchall term for the

suite of administrative services typically provided to a defined contribution plan by the plan’s

“recordkeeper.” Beyond simple provision of account statements to participants, it is quite common

for the recordkeeper to provide a broad range of services to a defined contribution plan as part of

its package of services. These services can include claims processing, trustee services, participant

education, managed account services, participant loan processing, QDRO15 processing,


15
     Qualified Domestic Relations Order.



                                                  43
          Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 44 of 57




preparation of disclosures, self-directed brokerage accounts, investment consulting, and general

consulting services. Nearly all recordkeepers in the marketplace offer this range of services, and

defined contribution plans have the ability to customize the package of services they receive and

have the services priced accordingly. Many of these services can be provided by recordkeepers at

very little cost. In fact, several of these services, such as managed account services, self-directed

brokerage, QDRO processing, and loan processing are often a profit center for recordkeepers.

         118.   The market for recordkeeping is highly competitive, with many vendors equally

capable of providing a high-level service. As a result of such competition, vendors vigorously

compete for business by offering the best price.

         119.   The cost of providing recordkeeping services depends on the number of participants

in a plan. Plans with large numbers of participants can take advantage of economies of scale by

negotiating a lower per-participant recordkeeping fee. Because recordkeeping expenses are driven

by the number of participants in a plan, the vast majority of plans are charged on a per-participant

basis.

         120.   Recordkeeping expenses can either be paid directly from plan assets, or indirectly

by the plan’s investments in a practice known as revenue sharing (or a combination of both or by

a plan sponsor). Revenue sharing payments are payments made by investments within the plan,

typically mutual funds, to the plan’s recordkeeper or to the plan directly, to compensate for

recordkeeping and trustee services that the mutual fund company otherwise would have to provide.

         121.   Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it is devastating for Plan participants. “At worst, revenue sharing is a way to hide fees. Nobody

sees the money change hands, and very few understand what the total investment expense pays

for. It’s a way to milk large sums of money out of large plans by charging a percentage-based fee



                                                   44
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 45 of 57




that never goes down (when plans are ignored or taken advantage of). In some cases, employers

and employees believe the plan is ‘free’ when it is in fact expensive.” Justin Pritchard, “Revenue

Sharing and Invisible Fees” available at          http://www.cccandc.com/p/revenue-sharing-and-

invisible-fees (last visited March 19, 2020).

        122.    Prudent fiduciaries implement three related processes to prudently manage and

control a plan’s recordkeeping costs. See Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014)

(“Tussey II”) (holding that fiduciaries of a 401(k) plan “breach[] their fiduciary duties” when they

“fail[] to monitor and control recordkeeping fees” incurred by the plan); George v. Kraft Foods

Glob., Inc., 641 F.3d 786, 800 (7th Cir. 2011) (explaining that defined contribution plan fiduciaries

have a “duty to ensure that [the recordkeeper’s] fees [are] reasonable”).

        123.    First, they must pay close attention to the recordkeeping fees being paid by the plan.

A prudent fiduciary tracks the recordkeeper’s expenses by demanding documents that summarize

and contextualize the recordkeeper’s compensation, such as fee transparencies, fee analyses, fee

summaries, relationship pricing analyses, cost-competitiveness analyses, and multi-practice and

standalone pricing reports.

        124.    Second, in order to make an informed evaluation as to whether a recordkeeper or

other service provider is receiving no more than a reasonable fee for the services provided to a

plan, a prudent fiduciary must identify all fees, including direct compensation and revenue sharing

being paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based

revenue sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to

ensure that the recordkeeper’s total compensation from all sources does not exceed reasonable

levels, and require that any revenue sharing payments that exceed a reasonable level be returned

to the plan and its participants.



                                                 45
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 46 of 57




       125.     Third, the plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace. More specifically, an RFP

should happen at least every three to five years as a matter of course, and more frequently if the

plans experience an increase in recordkeeping costs or fee benchmarking reveals the

recordkeeper’s compensation to exceed levels found in other, similar plans. George, 641 F.3d at

800; Kruger v. Novant Health, Inc., 131 F. Supp. 3d 470, 479 (M.D.N.C. 2015).

       126.     Defendants have wholly failed to prudently manage and control the Plan’s

recordkeeping and administrative costs by failing to undertake any of the aforementioned steps.

For example, as noted above, Fidelity has been the Plan’s recordkeeper throughout the Class

Period with no change, and there is no evidence Defendants have undertaken an RFP since 2014

in order to compare Fidelity’s costs with those of others in the marketplace. Fidelity’s direct

compensation for recordkeeping services during the Class Period has been, by any measure,

unreasonable.    From 2014 to 2018, according to the Plan’s Form 5500, the direct annual

recordkeeping and administration per participant fees were as follows:


         Year                                          Direct Recordkeeping Fees16

         2018                                          $119



16
   Biogen reported a de minimis amount as their direct costs on their Form 5500 filings from 2014
to 2018. The amount reported doesn’t reflect the true amount of direct costs paid by the Plan. It’s
believed and therefore averred that Biogen is reporting either a de minimis amount or a negative
number because it believes the credit issued by Fidelity to the Plan is a credit to direct costs. It’s
not clear that the revenue credit issued by Fidelity was credited to direct costs.


                                                 46
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 47 of 57




         2017                                          $100

         2016                                          $64

         2015                                          $53

         2014                                          $69



       127.     By way of comparison, we can look at what other plans are paying for

recordkeeping and administrative costs. One data source, the 401k Averages Book (20th ed.

2020)17 studies Plan fees for smaller plans, those under $200 million in assets. Although it studies

smaller plans than the Plan, it is nonetheless a useful resource because we can extrapolate from

the data what a bigger plan like the Plan should be paying for recordkeeping. That is because

recordkeeping and administrative fees should decrease as a Plan increases in size. For example, a

plan with 200 participants and $20 million in assets has an average recordkeeping and

administration cost (through direct compensation) of $12 per participant. 401k Averages Book at

p. 95. A plan with 2,000 participants and $200 million in assets has an average recordkeeping and

administration cost (through direct compensation) of $5 per participant. Id., at p. 108. Thus, the

Plan, with a billion dollars in assets and over 6,000 participants throughout the Class Period, should

have had direct recordkeeping costs below the $5 average, which it clearly did not.

       128.     Looking at the Plan’s total compensation for recordkeeping and administrative

costs also reveals fiduciary breaches. The total amount of recordkeeping fees (both through direct

and indirect payments) per the Plan’s form 5500 throughout the Class Period on a per participant




17
  “Published since 1995, the 401k Averages Book is the oldest, most recognized source for non-
biased, comparative 401(k) average cost information.” 401k Averages Book at p. 2.



                                                 47
           Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 48 of 57




annual basis was conservatively above $106 per participant per year, spiking as high as $231 per

participant in 2016.

          129.   As noted above, some plans pay recordkeepers additional fees on top of direct

compensation in the form of revenue sharing, and that was the case with the Plan. The maximum

indirect compensation received by Fidelity for recordkeeping services can be estimated to a

reasonable degree of certainty using publicly available information18 because “revenue sharing’ is

divvied among all the plan’s service providers which “could include but are not limited to

recordkeepers, advisors and platform providers.” 401k Averages Book, at p. 7, Answer to FAQ

No. 14.

          130.   If all the indirect revenue sharing reported on the Plan’s Form 5500 (or a significant

portion) were paid to Fidelity then, prior to rebates, if any, the annual per participant recordkeeping

fee would have been as follows during the Class Period:


                                                        Indirect Costs
                    No. of
          Year                     Direct Costs        Through Revenue          P/P Costs
                  Participants
                                                           Sharing
          2018         6720          $802,729           $2,583,223.98            $267.10
          2017         6489          $651,446           $2,468,098.78            $281.43
          2016         6344          $409,307           $1,979,902.41            $182.51
          2015         6479          $348,757           $1,649,671.45            $146.91
          2014         6166          $431,154           $1,598,400.71            $119.12




18
   See Braden, 588 F.3d at 598 (“If Plaintiffs cannot state a claim without pleading facts which
tend systematically to be in the sole possession of defendants, the remedial scheme of [ERISA]
will fail, and the crucial rights secured by ERISA will suffer.”).



                                                  48
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 49 of 57




       131.      These amounts are clearly unreasonable as they are well above recognized

reasonable rates for large plans.19

       132.      By way of further comparison, a 1998 study conducted by the Department of Labor

(“1998 DOL Study”) reflected that as the number of participants grows, a plan can negotiate lower

recordkeeping fees:20

                   Number of Participants                     Avg. Cost Per Participant

         200                                          $42

         500                                          $37

         1,000                                        $34



       133.      Additionally, as plan asset size increases, so should the cost per participant

decrease. See 1998 DOL Study at 4.2.2 (“Basic per-participant administrative charges typically

reflect minimum charges and sliding scales that substantially reduce per capita costs as plan size

increases.”) Given that the Plan grew in size both in terms of participants and assets from the end

of 2014 to the end of 2018, there should have been a significant decrease in per participant



19
   Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano
v. Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market
rate of $37–$42, supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and
defendant obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016)
(declaration that Boeing’s 401(k) plan recordkeeping fees have been $18 per participant for the
past two years); George, 641 F.3d at 798 (plaintiffs’ expert opined market rate of $20–$27 and
plan paid record-keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184, Doc. 107-2 at ¶10.4
(D.Mass. June 15, 2016) (401(k) fee settlement committing the Plan to pay not more than $35 per
participant for recordkeeping).
20
    See https://www.dol.gov/sites/dolgov/files/EBSA/researchers/analysis/ retirement/study-of-
401k-plan-fees-and-expenses.pdf. Given the general trend of decreasing recordkeeping fees, the
average cost per participant from nearly 20 years ago cited in the 1998 DOL Study would be much
lower today.



                                                49
            Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 50 of 57




recordkeeping and administrative costs, but there was not. It was quite the opposite with per

participant costs at $119 in 2014 and $267 in 201821.

       134.     Given the size of the Plan’s assets during the Class Period and total number of

participants, in addition to the general trend towards lower recordkeeping expenses in the

marketplace as a whole, the Plan could have obtained recordkeeping services that were comparable

to or superior to the typical services provided by the Plan’s recordkeeper at a lower cost.

       135.     A prudent fiduciary would have observed the excessive fees being paid to the

recordkeeper and taken corrective action. Defendants’ failures to monitor and control

recordkeeping compensation cost the Plan millions of dollars per year and constituted separate and

independent breaches of the duties of loyalty and prudence.

 D.     Defendants Breached Their Duty of Loyalty to the Plan and Its Participants

       136.     The structure of this Plan is rife with potential conflicts of interest because Fidelity

and its affiliates were placed in positions that allowed them to reap profits from the Plan at the

expense of Plan participants. Here, the Plan’s Trustee is Fidelity Management Trust Co., and an

affiliate of Fidelity, Fidelity Workplace Services, LLC, performs the recordkeeping services for

the Plan.

       137.     This conflict of interest is laid bare in this case where lower-cost Fidelity mutual

funds – materially similar or identical to the Plan’s other Fidelity funds (other than in price) – were

available but not selected because the higher-cost funds returned more value to Fidelity.



21
  Although Fidelity purports to issue a credit due to excessive amounts of revenue sharing realized
in the Plan, this credit was inconsequential. It’s not clear exactly how or if this credit was applied
to participant accounts. However, even if this amount was credited directly, the per participant
costs are still astronomical. Even with the application of the credit, the per participant amounts
were $149 in 2018, $182 in 2017, $118 in 2016, $93 in 2015 and $49 in 2014.



                                                  50
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 51 of 57




       138.    There appears to be no reasonable justification for the millions of dollars collected

from Plan participants that ended up in Fidelity’s coffers.

       139.    The Company, and the fiduciaries to whom it delegated authority, breached their

duty of undivided loyalty to Plan participants by failing to adequately supervise Fidelity and its

affiliates and ensure that the fees charged by Fidelity and its affiliates were reasonable and in the

best interests of the Plan and its participants. Clearly, Defendants failed this aspect of their

fiduciary duties.

                               FIRST CLAIM FOR RELIEF
                    Breaches of Fiduciary Duties of Loyalty and Prudence
                              (Asserted against the Committee)

       140.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       141.    At all relevant times, the Committee and its members (“Prudence Defendants”)

were fiduciaries of the Plan within the meaning of ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A),

in that they exercised discretionary authority or control over the administration and/or management

of the Plan or disposition of the Plan’s assets.

       142.    As fiduciaries of the Plan, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plan for the sole and exclusive benefit of Plan participants and beneficiaries, and

acting with the care, skill, diligence, and prudence under the circumstances that a prudent person

acting in a like capacity and familiar with such matters would use in the conduct of an enterprise

of like character and with like aims.

       143.    The Prudence Defendants breached these fiduciary duties in multiple respects as

discussed throughout this Complaint. They did not make decisions regarding the Plan’s investment



                                                   51
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 52 of 57




lineup based solely on the merits of each investment and what was in the best interest of Plan

participants. Instead, the Prudence Defendants selected and retained investment options in the

Plan despite the high cost of the funds in relation to other comparable investments. The Prudence

Defendants also failed to investigate the availability of lower-cost share classes of certain mutual

funds in the Plan. In addition, the Prudence Defendants failed to investigate certain collective

trusts as alternatives to mutual funds, even though they generally provide the same investment

management services at a lower cost. Likewise, the Prudence Defendants failed to monitor or

control the grossly-excessive compensation paid for recordkeeping services.

       144.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plan would not have

suffered these losses, and Plan participants would have had more money available to them for their

retirement.

       145.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants are

liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for Defendants’ breaches as set forth in their Prayer for Relief.

       146.    The Prudence Defendants knowingly participated in each breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Defendant is also liable for the breaches

of its co-fiduciaries under 29 U.S.C. § 1105(a).



                                                   52
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 53 of 57




                               SECOND CLAIM FOR RELIEF
                       Failure to Adequately Monitor Other Fiduciaries
                      (Asserted against Biogen and the Board Defendants)

       147.     Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       148.     Biogen and the Board Defendants (the “Monitoring Defendants”) had the authority

to appoint and remove members of the Committee, and the duty to monitor the Committee and

were aware that the Committee Defendants had critical responsibilities as fiduciaries of the Plan.

       149.     In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

the Committee Defendants were not fulfilling those duties.

       150.     The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties; had

adequate financial resources and information; maintained adequate records of the information on

which they based their decisions and analysis with respect to the Plan’s investments; and reported

regularly to the Monitoring Defendants.

       151.     The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:

                (a)    Failing to monitor and evaluate the performance of the Committee

                       Defendants or have a system in place for doing so, standing idly by as the

                       Plan suffered significant losses as a result of the Committee Defendants’

                       imprudent actions and omissions;




                                                 53
         Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 54 of 57




                (b)     failing to monitor the processes by which Plan investments were evaluated,

                        their failure to investigate the availability of lower-cost share classes, and

                        their failure to investigate the availability of lower-cost collective trust

                        vehicles; and

                (c)     failing to remove Committee members whose performance was inadequate

                        in that they continued to maintain imprudent, excessively costly, and poorly

                        performing investments within the Plan, and caused the Plan to pay

                        excessive recordkeeping fees, all to the detriment of the Plan and Plan

                        participants’ retirement savings.

        152.    As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had Monitoring Defendants complied with their fiduciary

obligations, the Plan would not have suffered these losses, and Plan participants would have had

more money available to them for their retirement.

        153.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Committee

Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set

forth in their Prayer for Relief.

                                        PRAYER FOR RELIEF

        154.    WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all

claims and requests that the Court awards the following relief:

                A.      A determination that this action may proceed as a class action under Rule

                        23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil

                        Procedure;



                                                  54
Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 55 of 57




    B.    Designation of Plaintiffs as Class Representatives and designation of

          Plaintiffs’ counsel as Class Counsel;

    C.    A Declaration that the Defendants, and each of them, have breached their

          fiduciary duties under ERISA;

    D.    An Order compelling the Defendants to make good to the Plan all losses to

          the Plan resulting from Defendants’ breaches of their fiduciary duties,

          including losses to the Plan resulting from imprudent investment of the

          Plan’s assets, and to restore to the Plan all profits the Defendants made

          through use of the Plan’s assets, and to restore to the Plan all profits which

          the participants would have made if the Defendants had fulfilled their

          fiduciary obligations;

    E.    An order requiring the Company Defendants to disgorge all profits received

          from, or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C.

          § 1132(a)(3) in the form of an accounting for profits, imposition of a

          constructive trust, or a surcharge against the Company Defendant as

          necessary to effectuate said relief, and to prevent the Company Defendant’s

          unjust enrichment;

    F.    Actual damages in the amount of any losses the Plan suffered, to be

          allocated among the participants’ individual accounts in proportion to the

          accounts’ losses;

    G.    An order enjoining Defendants from any further violations of their ERISA

          fiduciary responsibilities, obligations, and duties;




                                    55
        Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 56 of 57




             H.        Other equitable relief to redress Defendants’ illegal practices and to enforce

                       the provisions of ERISA as may be appropriate, including appointment of

                       an independent fiduciary or fiduciaries to run the Plan and removal of Plan

                       fiduciaries deemed to have breached their fiduciary duties;

             I.        An award of pre-judgment interest;

             J.        An award of costs pursuant to 29 U.S.C. § 1132(g);

             K.        An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the

                       common fund doctrine; and

             L.        Such other and further relief as the Court deems equitable and just.



Dated: July 14, 2020                          BROOKS & DERENSIS, P.C.

                                              /s/ Kimberly M. Saliant          .
                                              Kimberly M. Saillant
                                              BBO #548775
                                              111 Devonshire Street, Suite 800
                                              Boston, MA 02109
                                              Phone: (857) 259-5200
                                              ksaillant@bdboston.com

                                              CAPOZZI ADLER, P.C.

                                              /s/ Donald R. Reavey                .
                                              Donald R. Reavey, Esquire
                                              (Motion Pro Hac to be Filed)
                                              PA Attorney ID #82498
                                              2933 North Front Street
                                              Harrisburg, PA 17110
                                              donr@capozziadler.com
                                              (717) 233-4101
                                              Fax (717) 233-4103

                                              /s/ Mark K. Gyandoh             .
                                              Mark K. Gyandoh, Esquire
                                              PA Attorney ID #88587



                                                 56
Case 1:20-cv-11325-GAO Document 1 Filed 07/14/20 Page 57 of 57




                            (Motion Pro Hac to be Filed)
                            CAPOZZI ADLER, P.C.
                            312 Old Lancaster Road
                            Merion Station, PA 19066
                            markg@capozziadler.com
                            (610) 890-0200
                            Fax (717) 233-4103

                            Counsel for Plaintiffs and the Putative Class




                              57
